 


114 HR 5222 IH: Iran Cyber Sanctions Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5222 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2016 
Mr. Ratcliffe introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To impose sanctions with respect to persons responsible for knowingly engaging in significant activities undermining cybersecurity on behalf of or at the direction of the Government of Iran, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Iran Cyber Sanctions Act of 2016. 2.Imposition of sanctions with respect to persons responsible for knowingly engaging in significant activities undermining cybersecurity on behalf of or at the direction of the Government of Iran (a)Cybersecurity report required (1)In generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on significant activities undermining cybersecurity conducted by persons on behalf of or at the direction of the Government of Iran (including members of paramilitary organizations such as Ansar-e-Hezbollah and Basij-e Mostaz’afin) against the Government of the United States or any United States person. 
(2)InformationThe report required under paragraph (1) shall include the following: (A)The identity of persons that have knowingly facilitated, participated or assisted in, engaged in, directed, or provided material support for significant activities undermining cybersecurity described in paragraph (1). 
(B)A description of the conduct engaged in by each person identified under subparagraph (A). (C)An assessment of the extent to which the Government of Iran or another foreign government directed, facilitated, or provided material support in the conduct of significant activities undermining cybersecurity described in paragraph (1). 
(D)A strategy to counter efforts by persons to conduct significant activities undermining cybersecurity described in paragraph (1), including efforts to engage foreign governments to halt the capability of persons to conduct those activities described in paragraph (1). (3)FormThe report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex. 
(b)Designation of persons 
(1)In generalExcept as provided in paragraph (2), the President shall include on the specially designated nationals and blocked persons list maintained by the Office of Foreign Assets Control of the Department of the Treasury— (A)any person identified under subsection (a)(2)(A); and 
(B)any person for which the Department of Justice has issued an indictment in connection with significant activities undermining cybersecurity against the Government of the United States or any United States person. (2)ExceptionThe President is not required to include a person described in paragraph (1)(A) or (1)(B) on the specially designated nationals and blocked persons list maintained by the Office of Foreign Assets Control of the Department of the Treasury if the President submits to the appropriate congressional committees an explanation of the reasons for not including that person on that list. 
(c)Sanctions describedThe President shall use authority provided in Executive Order 13694 (April 1, 2015, relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities) to impose sanctions against any person included on the specially designated nationals and blocked persons list maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to subsection (b). (d)Presidential briefings to congressNot later than 180 days after the date of the enactment of this Act, and periodically thereafter, the President shall provide a briefing to the appropriate congressional committees on efforts to implement this section. 
(e)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Banking, Housing, and Urban Affairs of the Senate; and (B)the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives. 
(2)Significant activities undermining cybersecurityThe term significant activities undermining cybersecurity includes— (A)significant efforts to— 
(i)deny access to or degrade, disrupt, or destroy an information and communications technology system or network; or (ii)exfiltrate information from such a system or network without authorization; 
(B)significant destructive malware attacks; (C)significant denial of service activities; and 
(D)such other significant activities as may be described in regulations prescribed to implement this section. (3)United states personThe term United States person means— 
(A)an individual who is a citizen of the United States or an alien lawfully admitted for permanent residence to the United States; (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or 
(C)any government (Federal, State, or local) entity.  